Citation Nr: 1446757	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an effective date prior to April 21, 2003, for the grant of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder.

2. Entitlement to an effective date prior to April 28, 2011, for the assignment of a rating in excess of 10 percent for psychiatric disability, to include bipolar disorder with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to April 1988 and from March 1989 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, rated 10 percent, effective April 21, 2003.  

The issue of entitlement to an effective date earlier than April 28, 2011, for the assignment of a rating in excess of 10 percent for psychiatric disability, to include bipolar disorder and dysthymic disorder, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1. An unappealed January 1996 rating decision denied the Veteran service connection for a psychiatric disability; clear and unmistakable error (CUE) in that decision has not been alleged.

2. After the January 1996 rating decision, the first communication from the Veteran evidencing an intent to reopen a claim of service connection for a psychiatric disability was received on April 21, 2003.


CONCLUSION OF LAW

An effective date prior to April 21, 2003, for the award of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record (constructively of record), and when it was received, and generally further development of the record is not necessary.  The Veteran's treatment records indicate he has received treatment at non-VA hospitals.  Such records are not associated with the record and it appears the complete set of the Veteran's VA treatment records have not been secured either; however, the Board finds that such records are not relevant to the matter of the effective date for the award of service connection, and need not be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Specifically, while such medical records may contain information bearing on the diagnosis, severity, and etiology of a disability, they would not be expected to contain information regarding when a claim for a specific VA benefit was filed (nor is it so alleged).  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the issue of the proper effective date for the award of service connection for a psychiatric disability is required to comply with VA's duty to assist.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.   

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An unappealed January 1996 rating decision denied service connection for a psychiatric disability, to include personality disorder, based essentially on a finding that his service treatment records and an October 1995 VA psychiatric examination report did not show a diagnosis of a psychiatric disability warranting service connection.  The only psychiatric diagnosis (not due to misconduct) was a personality disorder, which is not a compensable disability.  See 38 C.F.R. § 3,303(c).  New and material evidence was not received within the year following, and that decision is final based on the evidence of record at the time of issuance and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  CUE in the prior rating decision has not been alleged, and there is no legal authority for the Board to set aside the finality of that decision in the absence of an allegation (and showing) of CUE in that decision.

VA treatment records show the Veteran had a bipolar mood disorder diagnosed as early as in February 2002.  

On February 4, 2002 VA received a letter from the Veteran's attorney expressing that he was claiming "entitlement to service connection for all conditions noted in [his] service medical records and entitled to compensation under 38 C.F.R. § 3.303."   

The RO sent the Veteran a VCAA notice letter in August 2002.  He was requested to specify the disabilities for which he was seeking service connection.  
After the Veteran did not respond to the August 2002 letter, a December 2002 rating decision found new and material evidence had not been submitted to reopen the claim of service connection for a psychiatric disability.  The Veteran filed a notice of disagreement with this decision on April 21, 2003.  In the notice of disagreement, his attorney [for the first time since the prior final decision] specified that he was seeking service connection for a psychiatric disability.    

Notably, neither the Veteran nor his attorney has presented any specific argument on the issue of entitlement to an effective date prior to April 21, 2003, for the award of service connection for a psychiatric disability.  No specific theory of entitlement is alleged, and the earlier effective date sought has not been identified.  With that in mind, the Board will analyze this claim, addressing the possible theories reasonably raised by the record.  

The critical question in this matter is whether following the January 1996 rating decision, and prior to April 21, 2003, there was any communication from the Veteran expressing intent to reopen his claim and seek service connection for a psychiatric disability.  A close review of the record found that the first communication from (on behalf of) the Veteran to VA (expressing intent to reopen his claim and seek service connection for a psychiatric disability) was received on April 21, 2003.  

The Board has closely examined the February 2002 letter from the Veteran's attorney, and found that it does not qualify as an informal claim to reopen a claim of service connection for a psychiatric disability; it does not identify service connection for a psychiatric disability as a benefit being sought.  It lacks the specificity required to constitute an informal claim for service connection for a psychiatric disability under 38 C.F.R. § 3.155.  It specifies that he was seeking service connection for "all conditions noted in [his] service medical records," without identifying any such disability.  Notably, a close review of the Veteran's service treatment records did not find a diagnosis of a compensable psychiatric disability.  While he complained of a "mental problem" in May 1991, he was only found to be "angry," (which is not a diagnosis of compensable psychiatric disability).  Notably the final January 1996 rating decision denied service connection for a psychiatric disability based partially on the finding that the Veteran did not have a diagnosis of a psychiatric disability in service.  Furthermore, the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  Because the Veteran is not shown to have filed a formal or informal application to reopen his claim for service connection for a psychiatric disability prior to April 21, 2003, VA is precluded from granting an effective date for the award of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, prior to that date.  

In light of the foregoing, the claim for an earlier effective date for the grant of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to April 21, 2003, for the grant of service connection for a psychiatric disability, to include bipolar disorder and dysthymic disorder, is denied.


REMAND

The November 2010 rating decision on appeal assigned a temporary total rating for the Veteran's psychiatric disability for the period from May 15, 2006 to June 30, 2006 (thereafter continuing a 10 percent rating previously assigned).  During the pendency of this appeal, a February 2012 rating decision increased the rating for the Veteran's service-connected psychiatric disability, to include bipolar disorder and dysthymic disorder, to 100 percent, effective April 28, 2011.  VA treatment records associated with the record show he was regularly followed by the Leavenworth, Kansas VA Medical Center (VAMC) and the Kansas City, VAMC, between April 2003 and April 2011, but it appears that the complete records of his treatment during this period were not secured.  Specifically, while the record contains records of VA treatment at the Leavenworth VAMC for a back disability from March 2003 and March 2004, it does not contain records of his treatment for psychiatric disability during this period.  The earliest records of VA treatment for the Veteran's psychiatric disability during the period on appeal are from October 2004.  Notably an October 2004 VA treatment note indicates the Veteran was transferred from a non-VA hospital for alcohol abuse treatment, but there is only a single treatment note describing this VA care.  A July 2006 VA treatment note shows he was planning to be transferred from the Miami County hospital in Kansas to the VAMC, but there are no VA records describing treatment following such transfer.  As all outstanding records of VA treatment for the Veteran's psychiatric disability, to include bipolar disorder and dysthymic disorder, are pertinent evidence (and because VA records are constructively of record), they must be obtained.  

As noted, the Veteran's VA treatment records show he has sought treatment at non-VA hospitals and was then been transferred to VA hospitals for substance abuse and mental health treatment.  Specifically, an October 2004 VA treatment note shows he was transferred from the Miami County hospital; a December 2005 VA treatment note shows he was transferred from Osawatomie State Hospital; a July 2006 VA treatment note shows he was planning to be transferred from the Miami County hospital.  As records of treatment the Veteran has received from non-VA facilities do not appear to have been secured, they must be sought (as pertinent evidence that is outstanding).

The case is REMANDED for the following action:

1. The AOJ should advise the Veteran that the complete records of his private treatment for his psychiatric disability, to include bipolar disorder and dysthymic disorder (including from the Miami County hospital and the Osawatomie State Hospital) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should secure for association with the record all records of VA treatment the Veteran has received for his psychiatric disability (those not already associated in the record, to specifically include any records of treatment at the Leavenworth VAMC from between April 2003 and October 2004) from April 2003 to April 2011.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3.  After all further development indicated, the AOJ should review the entire record and readjudicate the issue of entitlement to an effective date earlier than April 28, 2011, for the assignment of a rating in excess of 10 percent for his psychiatric disability (to include addressing any claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) raised in the context of the claim for increase).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


